        Case 1:19-cr-00789-PGG       Document 206 Filed 03/04/20          Page 1 of 1




                         Law Offices of Donald Yannella, P.C.
                                   Member of NY & NJ Bars
                                     Tel: (212) 226-2883
                                     Fax: (646) 430-8379
                              Email: nynjcrimlawyer@gmail.com

70 Grand A venue, Suite 100                                        233 Broadway, Suite 2370
River Edge, NJ 07661                                                   New York, NY 10279
                                                                          (Preferred mailing address)



                                                        March 4, 2020

Hon. Paul G. Gardephe
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     United States v. Angela Melecio
               19cr-00789 (PGG)

Dear Judge Gardephe;

       I am counsel for Angie Melecio, who requests a temporary modification of her
travel restructions to visit her mother and sister in Rhode Island. I provided AUSA
Louis Pellegrino and Pretrial Officer Marnie Gerardino with my client's travel
plans, including the address at which my client would be staying.

       Specifically, Ms. Melecio seeks a temporary modification of her travel
restrictions to permit travel to Rhode Island on March 19, 2020 and return on
March 22, 2020.

      AUSA Louis Pellegrino and United States Pretrial Officer Marnie Gerardino
inform me that they have no objection to this application.


                                           Sincerely,

                                          /s/

                                           Donald J. Yannella, Ij##yo ENDORSED

cc.    Pretrial Officer Marnie Gerardino                         The
                                                                  . Application       is granted     .

                                                                "Tr..ut.J.
                                                                Paul G. Gardephe.
                                                                Dated:_
                                                                              -4,/
                                                                            /cl]           ..
                                                                                                 2%
                                                                                                ..       --
